MEMORANDUM**
Petitioner Andre Young seeks damages pursuant to 42 U.S.C. § 1983, alleging a violation of his constitutional rights. Young challenges the validity of the mental health information used to obtain his civil commitment order. Because the challenged information is the basis for his confinement, Young’s claim is barred by the Supreme Court’s decision in Heck v. Hum-
*543phrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Young cannot collaterally attack the constitutionality of his confinement by filing a § 1983 claim without proving that the conviction or sentence has been “reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such determination, or called into question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87. To the extent that Young may have a colorable claim regarding defendants’ reliance on allegedly erroneous information indicating that plaintiff continues to fit the statutory definition of a sexually violent predator, we affirm the grant of summary judgment because Young did not set forth sufficient facts indicating the existence of a genuine issue for trial. See Fed.R.Civ.P. 56(e).
Therefore, the district court is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.